PROPERTY MANAGEMENT AGREEMENT


MANAGEMENT AGREEMENT made as of January 4, 2007, between 1407 Broadway Real
Estate LLC, a Delaware limited liability company having an office at 326 Third
Street, Lakewood, New Jersey 08701, (hereinafter referred to as the “Owner”),
and Trebor Management Corp., a New York corporation having an office at 1407
Broadway, New York, New York 10018 (hereinafter referred to as the “Agent”).



W I T N E S S E T H


In consideration of the mutual covenants herein contained and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:


1. Appointment of Agent. The Owner hereby appoints Agent as the sole and
exclusive managing agent of the property known as 1407 Broadway, New York, New
York (the “Property”) and Agent hereby accepts such appointment to perform such
duties and services and on such terms and conditions as hereinafter provided.


2. Duties of Agent. The duties of Agent shall be generally to operate and manage
the Property and to perform all services reasonably necessary for the care,
protection, maintenance and operation of the Property and shall include, but not
be limited to, the following:
 
(a) On behalf of and with the approval of the Owner (which approval shall not be
unreasonably withheld, delayed or conditioned, and which approval shall be
deemed granted if not reasonably denied in writing within five (5) business days
after Agent’s request for such approval is submitted) hire, discharge and
supervise the work of all persons necessary to be employed by the Owner in order
to properly maintain and operate the Property. In connection therewith, Agent
shall use reasonable care, and all persons hired and supervised in accordance
with this subsection shall be in the sole employ of the Owner and not in the
employ of Agent, and Agent shall in no way be liable for any act or omission of
any persons so employed or to any such persons for wages or other compensation.
Agent shall, on behalf of and at the expense of the Owner, disburse all wages or
other compensation to such persons;


(b) At its own expense, maintain a sufficient staff to perform all
administrative, bookkeeping, clerical, receiving and disbursing services
required in connection with the performance of its duties hereunder, provided,
however, that Agent shall not be responsible for the expense of any personnel
retained by or on behalf of the Owner;
 
(c)  Bill and collect all rent and additional rent (hereinafter, “Rent
Charges”), and other amounts due and payable by tenants of the Property
(hereinafter, “Tenants”) and other income from the Property and send late
notices to any Tenants who have not made timely payments of Rent Charges
allowing for any applicable grace periods therefor; and, in the event of a
default by a Tenant under any lease, to sue for collection of any late payments
and/or seek the Tenant’s eviction from the Property, or retain attorneys to do
any of the aforesaid;
 

--------------------------------------------------------------------------------




(d) Through employees of the Owner or when required, in Agent’s judgment,
through independent contractors, cause the Property to be repaired, restored,
cleaned, added to, improved, altered, replaced and maintained in such condition
as may be deemed advisable by Agent, and, in conjunction therewith, to purchase
such equipment, furniture, tools, appliances, materials, supplies, and uniforms
as Agent shall deem necessary or advisable, provided that the expense to be
incurred for any single repair by an independent contractor or for any single
purchase shall not exceed $50,000 without the prior written consent of the
Owner, except if part of a pre-approved budgeted item or in the case of
emergency repairs, immediately necessary for the preservation of the Property or
the safety of the Tenants, or other persons, or required to avoid the suspension
of any necessary service in the Property or reasonably necessary to avoid the
criminal liability of the Owner or Agent, in which case such emergency repairs
may be made by Agent irrespective of the cost thereof without the prior approval
of the Owner, but Agent shall, with reasonable promptness, notify the Owner of
such emergency repairs;


(e) Unless otherwise directed in writing by the Owner in each instance, and as
deemed necessary by Agent, enter into contracts for a term of no longer than
three (3) years or requiring annual payments 10% greater than those in effect
during the prior year for the same or similar services, for elevator
maintenance, telephone service, window cleaning, steam, gas, electricity and
water services, security services, extermination and other services as shall
from time to time be approved by the Owner and shall do so in its name or the
name of the Owner, as the Owner shall elect; provided, that any individual
service contract in excess of three (3) years or $25,000 per annum shall require
the consent of the Owner, unless said service contract is part of a pre-approved
budget;


(f) On behalf of and at the cost and expense of the Owner, cause such acts or
things to be done in and about the Property, and to prepare and file all such
documents, as shall be necessary to comply with all federal, state and municipal
statutes, rules and regulations of, and remedy all violations charged by, any
such authorities, the New York Board of Fire Underwriters, the New York Fire
Insurance Exchange or similar body. Any one order or violation involving an
expenditure of over $50,000 shall be complied with only with the prior written
approval of the Owner, but orders or violations requiring emergency action
immediately necessary for the preservation or safety of the Property or for the
safety of the Tenants or other persons, or required to avoid the suspension of
any necessary service, or reasonably necessary to avoid criminal liability of
Agent or the Owner, may be complied with irrespective of the costs thereof,
without the prior approval of the Owner, but Agent shall, with reasonable
promptness, notify the Owner of same;

(g) On behalf of and at the expense of the Owner cause to be effected and
maintained, through agents and brokers approved by the Owner, in such amounts
and with such insurance companies as the Owner shall approve, property and
liability insurance covering the Owner and the Property as the Owner and Agent
shall deem necessary or reasonably desirable for the protection of the interests
of the Owner and Agent, and Agent shall be named as an insured party in all
liability policies;
 

--------------------------------------------------------------------------------




(h) Deposit all monies received by it for or on behalf of the Owner (less any
sums deducted by Agent in accordance with the provisions of this agreement) to
the account of the Owner in one or more special bank accounts selected and
maintained by Agent for such purpose and no such monies shall be commingled with
other funds of Agent;


(i) Review all bills received for services, work and supplies ordered in
connection with maintaining and operating the Property, pay all such bills, and
also pay all real estate taxes, water charges, sewer rents and assessments
assessed with respect to the Property as and when the same shall become due and
payable;


(j) Supervise the moving in and out of Tenants;


(k) Consider and, when reasonable, attend to the complaints of Tenants and
advise the Owner of any complaints not attended to, and the reason(s) therefor;


(l) Cause to be prepared and filed the necessary forms for unemployment
insurance, social security taxes and withholding taxes and all other forms
required by any federal, state or municipal authority, provided that any costs
and expenses associated with such filings shall be the responsibility of the
Owner;


(m) Render to the Owner monthly statements of receipts and expenditures on a
cash basis for the preceding month and for the year to date; and


(n) Set up and maintain separate and accurate books of account, check books, and
payroll and other records of the Owner, and maintain orderly files of all rent
records, leases, bills, vouchers, documents, correspondence, insurance policies,
papers, etc. (collectively called “documents”) pertaining to the Property, all
of which shall be and remain the property of the Owner; provided, however, that
Agent shall not be required to maintain any documents for more than six (6)
years unless specifically requested to do so in writing by the Owner. Agent
shall, within a reasonable period after request of the Owner, make all of said
documents available to the Owner and its officers, accountants, attorneys and
other representatives and shall deliver same to the Owner or its agents or
representatives within a reasonable period after demand.

(o) For each year during the term of this Agreement, at least sixty (60) days
after the commencement of Owner’s fiscal year (which is presently a calendar
year), Agent shall prepare and submit to Owner proposed annual operating and
capital budgets for such fiscal year containing an estimated income and
operating expense statement and an estimated capital expense statement, in a
form reasonably satisfactory to or reasonably approved by Owner, for the
operation of the Property during that fiscal year of Owner (on a monthly basis )
or such other operating period as may be specified by Owner. The proposed
budgets shall also include a recommendation as to an operating reserve and a
capital reserve. Agent and Owner shall discuss such proposed budgets until the
proposed budgets, with any changes therein as may be reasonably requested by
Owner, are approved by Owner (and upon such approval, the proposed annual
budgets shall constitute the “Current Budget”). If the proposed budgets are not
approved by Owner for any period, then the prior Current Budget (as increased
until approval by five (5%) percent per annum) shall be deemed to constitute the
Current Budget until the proposed budget is approved by Owner. Agent shall use
its commercially reasonable efforts to cause the Property to be operated,
leased, repaired and maintained in accordance with the Current Budget. Agent
shall not, without the prior written approval of Owner, incur any expenses in
the management, maintenance, leasing, or operation of the Property not set forth
in such Current Budget or which would result in: (i) the amount of any single
annual budget category or line item being exceeded by more than 10%, (ii) the
amount of the total Current Budget being exceeded by more than 5%, or (iii) a
single expenditure exceeding the annual budgeted amount by $50,000.00. All
expenses shall be charged to the proper account set forth in the Current Budget
and no expense shall be classified or reclassified to avoid exceeding a budgeted
amount except to the extent that a miscellaneous or contingency category exists.
Notwithstanding the foregoing, Agent may incur costs immediately necessary for
emergency repairs and other matters of an emergency nature; however, Agent shall
use commercially reasonable efforts to notify Owner by telephone and obtain
Owner’s oral approval before undertaking such emergency repair. If such approval
is not obtained, Agent shall only incur the minimum expenses necessary in
Agent’s reasonable judgment in connection with such emergency repair until
Owner’s approval is obtained. Agent shall, in any event, promptly notify Owner
in writing as to such emergency repair. All approvals to be given by Owner
pursuant to the provisions of this paragraph 2 shall not be unreasonably
withheld, delayed or conditioned.
 

--------------------------------------------------------------------------------


 
3. Authority of Agent. Subject to the conditions and limitations set forth in
Article 2, the Owner authorizes Agent to perform any act or do anything
necessary or desirable to carry out the intent and purposes of this agreement.
Everything done by Agent shall be done as agent of the Owner and all obligations
or expenses incurred shall be for the account, on behalf and at the expense of
the Owner. To the extent obtainable all purchases or commitments made by Agent
for the Owner shall be in writing and shall provide or be deemed to provide that
Agent is acting as agent for the Owner and shall not be liable or responsible
with respect to any such commitment or purchase. Any payments made by Agent
hereunder shall be made out of such funds as Agent may from time to time hold
for the account of the Owner or as may be provided by the Owner. Agent shall not
be obligated to make any advance to or for the account of the Owner or to pay
any amount except out of funds held or provided as aforesaid, nor shall Agent be
obliged to incur any liability or obligation unless the Owner shall furnish
Agent with the necessary funds for the discharge thereof. If Agent shall advance
voluntarily for the Owner’s account any amount, for the payment of any
obligation or expense authorized hereunder to be paid in connection with the
maintenance and operation of the Property, the Owner shall reimburse Agent
therefor within ten (10) days after demand.


4. Indemnification; Reimbursement. Owner agrees:

(a) To indemnify, defend and hold harmless Agent from any and all claims for
damages or injuries to persons or property by reason of any cause whatsoever
either in and about the Property or elsewhere when Agent is carrying out the
provisions of this agreement or acting under the express or implied directions
of the Owner, unless arising solely from the gross negligence, bad faith or
willful misconduct of Agent in carrying out its duties hereunder;
 

--------------------------------------------------------------------------------




(b) To reimburse Agent upon demand for any monies which Agent is required to pay
out for any reason whatsoever, either in connection with, or as an expense in
defense of, any claim, civil or criminal action, proceeding, charge or
prosecution made, instituted or maintained against Agent, or the Owner and Agent
jointly or severally, affecting or due to the condition or use of the Property
or acts or omissions of Agent or employees of the Owner, or arising out of or
based upon any law, regulation, requirement, contract or award relating to the
hours of employment, working conditions, wages and/or compensation of employees
or former employees of the Owner; and


(c) To defend promptly and diligently, at the Owner’s sole cost and expense, any
claim, action or proceeding brought against Agent, or Agent and the Owner
jointly or severally, arising out of or connected with any of the foregoing, and
to hold harmless and fully indemnify Agent from any judgment, loss or settlement
on account thereof.


It is expressly understood and agreed that the provisions of this paragraph
shall survive the termination of this agreement, but this shall not be construed
to mean that liability of the Owner does not survive as to other provisions of
this agreement.


5. Compensation. Owner shall pay Agent as compensation for services hereunder,
other than for leasing of space on behalf of the Owner, an annual fee of eight
hundred sixty-five thousand and 00/100 ($865,000.00) dollars for the first year
of the Term (hereinafter defined), and such annual fee shall increase by five
(5%) percent above the fee payable for the previous year for each year
throughout the Term. All annual fees to Agent shall be payable in advance in
equal monthly installments on the first day of each month, which Agent may
deduct from the Rent Charges or other funds collected by Agent for the account
of the Owner. Such annual fee is intended to cover all salaries, payroll taxes,
health care and other employee costs in respect of Agent’s employees
(collectively, “Employee Expenses”). Any excess of such annual fee over the
actual Employee Expenses for any year during the Term (which shall be paid in
the discretion of Agent) shall be accrued by Agent and applied towards Employee
Expenses in subsequent year(s) during the Term, in Agent’s discretion; provided,
however, that Agent shall have no duty or obligation to account to Owner at the
end of the Term for any such accrued excess remaining at such time.


Agent shall also be reimbursed, promptly after request therefor from time to
time, for all reasonable out-of-pocket expenses incurred by Agent in the
performance of its duties hereunder including, without limitation, office
expenses, advertising expenses and telephone charges, but not including the
payment of Employee Expenses (such reimbursable expenses aggregated
approximately $75,000.00 for the fiscal year ended August 31, 2005).


6. Term. (a) The term of this agreement (“Term”) shall commence on the date
first written above and shall remain in effect for a term of five (5) years
unless extended or sooner terminated as provided herein. If Agent shall fail to
substantially perform any of its material services, agreements, representations,
warranties, covenants, or obligations herein, and shall fail to cure said
failure within thirty (30) days of notice of said failure sent by the Owner to
Agent, the Owner shall have the right to terminate this agreement at the end of
any calendar month on not less than thirty (30) days’ prior written notice to
Agent. If the Owner shall unreasonably refuse to comply with or abide by any
proper rule, order, determination, ordinance or law of any federal, state or
municipal authority having jurisdiction or asserting jurisdiction, Agent may
terminate this agreement at any time on thirty (30) days’ prior notice in
writing to the Owner. Agent may otherwise terminate this agreement on ninety
(90) days’ prior written notice to the Owner. If this agreement shall terminate
on other than the last day of a month, then the monthly installment of
compensation payable to Agent shall be prorated on a per diem basis. Upon
termination, the parties shall account to each other with respect to all
uncompleted business, and Agent shall deliver to the Owner all leases, books,
records and other documents owned by or belonging to the Owner which may be in
the possession of Agent.
 

--------------------------------------------------------------------------------




(b) In the event a petition in bankruptcy is filed by Owner or Agent, or in the
event that an involuntary petition is filed against the Owner or Agent and not
discharged or bonded against within ninety (90) days, or in the event that the
Owner or Agent shall make an assignment for the benefit of creditors or take
advantage of any insolvency act, the other party hereto may forthwith terminate
this agreement without notice.


(c) (I) Subject to and conditioned upon the satisfaction of all of the terms and
conditions hereinafter set forth including, without limitation, the timely
payment by Owner of the Termination Fee (as such term is hereinafter defined),
Owner shall have the right to terminate this agreement at any time after the
second (2nd) annual anniversary of the commencement date of the term of this
agreement (such right is hereinafter referred to as “Owner’s Termination
Right”). Such termination shall be effective on the date (“Termination Date”)
which shall be the last day of any calendar month subsequent to the second (2nd)
anniversary of the commencement date of the term of this agreement as shall be
designated in a notice from Owner to Agent (“Termination Notice”) of Owner’s
exercise of Owner’s Termination Right. Owner shall give the Termination Notice
to Agent at least ninety (90) days prior to the date set forth in the
Termination Notice as the Termination Date. Owner’s Termination Right shall also
be subject to and conditioned upon the satisfaction of the following additional
conditions precedent: (i) Owner shall be required to terminate this agreement
for a good faith, bona fide business reason by an independent institutional
leasehold mortgagee providing funding to Owner in respect of the Property, and
Owner shall provide Agent with reasonably sufficient evidence of such
requirement prior to or simultaneously with the service of the Termination
Notice by Owner upon Agent; and (ii) together with Owner’s Termination Notice,
Owner shall pay to Agent, by official bank check payable to the direct order of
Agent, a termination fee (“Termination Fee”) in an amount equal to the sum of
(1) the aggregate amount of all sums due and to become due to Agent pursuant to
the provisions of paragraph 5 above and all other applicable provisions of this
agreement accrued from the Termination Date through and including the original
fixed expiration date of the term of this Agreement, without discount, and (2)
all unpaid sums due and to become due to Agent pursuant to paragraph 5 above and
all other applicable provisions of this Agreement, without discount, accrued
from the date the Termination Notice is served upon Agent through and including
the Termination Date. If any portion of the Termination Fee cannot be
established with certainty, such portion shall be reasonably estimated by Owner
based upon historical information for the calendar year immediately prior to the
calendar year in which the Termination Date shall occur, assuming a five (5%)
percent per year compounded increase for each subsequent calendar year.
 

--------------------------------------------------------------------------------




(II) Provided and on condition that the Termination Notice shall be timely and
properly served upon Agent in accordance with the foregoing provisions of this
paragraph 6 together with full and proper payment of the Termination Fee, this
Agreement shall be terminated effective as of the Termination Date, and the
parties shall have no further obligations or liabilities to each other under or
pursuant to this agreement from and after the Termination Date, except that
Owner’s obligation to pay Agent all compensation and other sums due to Agent
under this agreement through the Termination Date, Owner’s obligation to pay the
full amount of the Termination Fee to Agent, and Agent’s right to seek and
obtain arbitration as provided in this Agreement, shall survive the termination
of this Agreement.


7. Relationship of Parties; No Minimum Time Requirements. 


(a) Nothing contained in this agreement shall be deemed or construed to create a
partnership or joint venture between the Owner and Agent or to cause Agent to be
responsible in any way for the debts or obligations of the Owner or any other
party, it being the intention of the parties that the only relationship
hereunder is that of agent and principal.


(b) Notwithstanding anything to the contrary set forth in this agreement or any
prior course of conduct, it is expressly acknowledged and agreed by the parties
that (i) Agent, in Agent’s sole and absolute discretion, shall have the right to
employ, engage and discharge, for Agent’s own account, such persons as Agent
shall from time to time determine, whether or not any of such persons shall be
employed or engaged at any time(s) in connection with the management of the
Property, (ii) neither Robert S. Gettinger, Clark Gettinger, or any other
principal or employee of Agent shall be required to devote such person’s full
time to the management of the Property, and each of such persons shall devote
only such time and effort to the management of the Property as Agent shall
determine, in its sole and absolute judgment, shall be necessary for the
performance of Agent’s obligations under this agreement, (iii) the principals of
Agent shall not be required to be engaged by Agent as their sole and exclusive
function, and such principals may have other business interests and may engage
in other business activities and investments in addition to those relating to
Agent’s business and (iv) the incapacity or death of Robert S. Gettinger, Clark
Gettinger or any other principal or employee of Agent shall not affect the
payment by Owner of Agent’s compensation or any of Owner’s other obligations
under this agreement.
 
8. Captions. Captions have been inserted at the beginning of each section hereof
for convenience of reference only and such captions shall not affect the
construction or interpretation of any such section.
 

--------------------------------------------------------------------------------




9. Notices. All statements, requests and notices hereunder shall be in writing
and shall be sufficient in all respects if sent by certified or registered mail,
or by a nationally recognized next business day delivery service (such as
Federal Express), to the appropriate party at its address first above written.
All such sufficient statements, requests and notices hereunder shall be deemed
given three (3) business days after being deposited in the mails in a properly
addressed and sealed envelope, postage prepaid in the event of mailed notices,
or upon delivery, in the event of notices given by a next business day delivery
service. Any notice of change of address or of an additional person to receive
future notices shall not be effective until received.


10. Counterparts; Facsimile. This agreement may be executed in more than one
counterpart which, taken together, shall constitute the original of this
agreement. This agreement may be validly executed by means of facsimile
signature.


11. Assignment. This agreement and every provision hereof, shall bind, apply to
and run in favor of the Owner and Agent and their respective successors in
interest and may not be changed, waived or terminated orally. The Owner may not
assign this agreement without the written consent of Agent. Agent may assign
this agreement and all of Agent’s rights hereunder, and delegate all of Agent’s
obligations hereunder, to an entity which controls, or is controlled by, or is
under common control with Agent, and/or which is formed or to be formed by
Robert Gettinger and/or Clark Gettinger.


12. Partial Invalidity. If any term or provision of this agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this agreement, or the application of
such term to other persons or circumstances, shall not be affected thereby, and
each term and provision of this agreement shall be invalid and be enforced to
the fullest extent permitted by law.


13. Merger; Entire Agreement. This agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.


14. Applicable Law. Without limitation of any of the provisions of this
Agreement, this Agreement shall be construed and enforced in accordance with the
internal laws of the State of New York, without regard to any presumption or
other rule or custom requiring construction or interpretation against the party
causing this Agreement to be drafted.


15. Attorneys’ Fees. Without limitation of any of the provisions of this
Agreement, in the event that either party hereto shall commence litigation
against the other in connection herewith, the losing party in such action shall
reimburse the reasonable attorneys' fees, expenses and court costs of the
prevailing party in such action. 

16. Arbitration. If any dispute shall arise between or involving the parties
hereto with respect to any matter or thing relating to this Agreement, then such
dispute shall be promptly submitted to and decided by binding arbitration by the
American Arbitration Association in the County of New York in accordance with
the Expedited Procedures of the Commercial Arbitration Rules of the American
Arbitration Association, as same may hereafter be amended, supplemented,
supplanted or replaced. The award rendered by the arbitrators shall be final,
and judgment may be entered upon such award in accordance with applicable law in
any court having jurisdiction. Each party shall bear its own legal and
accounting fees in connection with such arbitration hearing and all filing fees
shall be borne equally by the parties; however, the arbitrators shall have the
power to award legal fees and costs to either party as the arbitrators may see
fit.
 

--------------------------------------------------------------------------------




17. Guaranty. By execution of a copy of this agreement below, and as a material
inducement to Agent to enter into and perform under this agreement, Lightstone
Holdings, LLC (“Guarantor”) hereby absolutely, unconditionally and irrevocably
guarantees to Agent, and to Agent’s successors and assigns, the full and timely
performance, payment and observation by Owner of all of Owner’s covenants,
obligations, representations and warrantees under and/or pursuant to this
agreement. Guarantor hereby waives notice of acceptance of the provisions of
this paragraph 17, notice of default under this agreement or any other notices
required under this agreement, and all other notices to which Guarantor might
otherwise be entitled, whether by statute, rule of law or otherwise, and any
demand for payment or performance under the provisions of this paragraph 17.
Guarantor’s obligations under this agreement shall remain in full force and
effect without regard to, and shall not be impaired or affected by: (a) any
amendment, extension, renewal or modification of, or addition or supplement to,
any of the terms, conditions or provisions of this agreement; (b) any
compromise, release, consent, extension, indulgence or other action or inaction
with respect to any of the terms, conditions or provisions of this agreement;
(c) any exercise, non-exercise or delay in exercise by Agent of any right, power
or remedy under or in respect of this agreement, or any waiver of any such
right, power or remedy; (d) any bankruptcy, insolvency, reorganization,
arrangement, adjustment, composition, liquidation, or the like of Owner or any
other guarantor, or the discharge or release of Owner or any other guarantor in
any such bankruptcy proceeding; (e) any sale, lease or transfer of any or all of
the assets, shares of stock, partnership interests or other ownership interests
of Owner or Guarantor or (f) any other circumstance, whether or not Guarantor,
Owner or Agent shall have had actual or constructive notice or knowledge
thereof. The liability of Guarantor is coextensive with that of Owner and also
joint and several with Owner, and action or suit may be brought against
Guarantor and carried to final judgment and/or completion and recovery had,
either with or without making Owner a party thereto. Insofar as the payment by
of any sums of money to Agent is involved, the provisions of this paragraph 17
constitute a guaranty of payment and not of collection. The provisions of this
paragraph 17 shall survive the expiration or earlier termination of the term of
this agreement.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.

        1407 Broadway Real Estate LLC, Owner  
   
   
    By:   /s/ David Lichtenstein  

--------------------------------------------------------------------------------

Name: David Lichtenstein
 
Title: President

 

        Trebor Management Corp., Agent  
   
   
    By:   /s/ Robert S. Gettinger  

--------------------------------------------------------------------------------

Name: Robert S. Gettinger
 
Title: President

 
GUARANTOR:
 
Lightstone Holdings, LLC

                By:   /s/ David Lichtenstein      

--------------------------------------------------------------------------------

Name: David Lichtenstein
   
Title: President
     


--------------------------------------------------------------------------------

